Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 11/23/2021.  As directed by the amendment claims  5, 11 and 22 are canceled, claims 1, 6, 17 and 23 are amended, and claims 24-26 are newly added. Claims  1, 4, 6-10, 12-20 and 23-26 are currently pending.
Allowable Subject Matter
Claims 1, 4, 6-10, 12-20 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art of record (US 2007/0100666 A1) by Stivoric et al. discloses a wearable medical device and method of acquiring patient specific biometric data. The device comprises a temperature sensor, an optical sensor, and a microcontroller which receives the temperature and optical signals from those sensors. 
The microcontroller calculates body temperature, pulse rate, respiratory rate, and blood oxygen concentration of the patient, based on those received signals. 
The microcontroller is further configured to generate alert or warning signals through an indicator, when the calculated pulse rate, respiratory rate or the blood oxygen concentration goes outside of preset ranges for those parameters.
   Stivoric, further discloses, the sensors, microcontroller, electronic circuitry and the indicator are all contained within a single housing, wherein the housing have 
Another prior art (US 2009/0018421 A1) by SARUSSI et al. discloses a device and method of monitoring blood saturation and heart pulse rate of a baby, wherein the device is configured to be attached on the forehead of an infant. SARUSSI further teaches the device is configured to activate an alarm when the monitored parameters falls outside a predetermined range based on the age of the patient. SARUSSI also suggests a reusable strap or ribbon connected with the housing, and the length of the strap is adjustable to fit the device around the head of an infant.  
However, Stivoric, SARUSSI or any other prior art of record does not teach or suggest, the strap has an opening that overlaps with the openings on the back of the housing, and the strap also have a widened portion similar to the size of the device to be attached with the device. 
For those reasons, the claims are deemed to be allowable over the prior arts of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
(US 2008/0077020 A1) by Young et al. discloses a method and apparatus for monitoring vital signs from an infant sleeping in a crib. The device alerts the 
(US 20100241018 A1) by VOGEL discloses a device for monitoring a baby's activities and vital signs from a remote location, wherein a sensor unit placed near the baby to receive signals related to vital signs such as heartbeat, respiration and temperature. The device is worn on a baby's chest while sleeping and monitors heartbeats and generates an alarm if the heart rate drops unexpectedly, indicating distress such as lack of oxygen. The invention can also be used for parental reassurance by indicating the baby's heartbeat through a pulsating LED or audible sound.
(US 2016/0345915 A1) by Jain discloses an infant monitoring and alerting system capable of determining an absence of movement by an infant, and generates an alert for the caregivers that their attention may be required.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792